Title: From Thomas Jefferson to Thomas Bolling Robertson, 26 August 1820
From: Jefferson, Thomas
To: Robertson, Thomas Bolling


Dear Sir,
Monticello
Aug. 26. 20.
Your favor of July 28. was recieved two days ago, and I sincerely congratulate you on the high testimony given by your fellow citizens of their sense of your merit, which I hope has been confirmed by the legislature, I rejoice in it the more as education, I believe, has been too much neglected by  your native citizens, and it’s ameliorating effects will not be lost on some of their new-comers. this subject I observe as of the first importance, has attracted your first attentions: and my views of it, which you ask, will be best explained by the Report I inclose you, of what has been proposed here. your other enquiries I can answer conjecturally only, our institution was at first proposed merely as a local one, founded on private subscriptions of about 50,000.D. under the name of the Central college. the legislature afterwards adopted it for their University, and endowed it with 15,000.D. a year at the close of the last year, we had expended about 70. or 80.M.D. on the buildings, and the legislature authorised us to borrow 60,000.D. more on the hypothecation of our annuity. with this aid we have made contracts which will ensure the completion of all the buildings for the accomodation of the Professors & students by the autumn of the next year if we are left to repay the loan from our own funds, the buildings will be shut up for five years. but we think with confidence that the legislature, at their next session will not only take the debt of our buildings off our hands, but add a sum of 40M.D. necessary to build our library. in this case our annuity will be liberated on the 1st day of January next, and will enable us to take immediate measures for engaging professors, which we hope to do, & to have them in place by autumn or winter of the next year. being determined to accept of no Professor who is not of the first order of science in his line, we shall have to procure most of them from the other side of the Atlantic, where we must acknolege they are far ahead of us in science. by sending thither a competent agent; and engaging for him the advice and aid,of characters on the spot, on whose zeal and knolege of the ground, we know we can count, we have no doubt of being enabled to open an institution, inferior certainly to none in America, and such as may command European respect. with regard to expences they will be moderate. board in our neighborhood is about 10.D. a month exclusive of fire, candles, washing and bedding, tuition fees will be high, say probably from 30. to 50.D. a year to each professor attended, supposing them not more than two at a time. but this is only what is talked of but not fixed. we shall be gratified of our Southern and Western brethren should find a convenience in this establishment, and none of them will be recieved with more cordial welcome then our friends from the state of Orleans: who possess my warmest wishes for their general prosperity and my special congratulations that, by your election, they have taken the first step tow tering on the path of science. to yourself I tender sincere ts of friendship & respect.Th: Jefferson